Citation Nr: 1423352	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966, including service in the Republic of Vietnam from August 1965 to May 1966.  The Veteran died in June 2009; the present Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  

In June 2012 the Appellant testified before the undersigned Veterans Law Judge (VLJ) in a "Travel Board" hearing at the RO in Des Moines, Iowa.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran had no service-connected disabilities.

2.  The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumed.

3.  The Veteran died on June [redacted], 2009, of aspiration pneumonia that was due to Shy-Drager syndrome, also known as Multiple System Atrophy.

4.  The Veteran was not diagnosed with Parkinson's disease or any other disease that is presumptively associated with exposure to herbicides.

5.  A disorder associated with active service did not cause Veteran's death or contribute substantially or materially to his death.

CONCLUSION OF LAW

The requirements for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Because the RO's adjudication of a Dependency Indemnity Compensation (DIC) claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the notice in such a claim must include (1) a statement of the conditions, if any, for which the veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition previously service-connected, and (3) an explanation of the evidence and information needed to substantiate a DIC claim based on a condition not previously service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Review of the file shows the Appellant received notice compliant with Hupp in a letter dated in June 2010, and she had ample opportunity to respond prior to issuance of the November 2010 rating decision on appeal.

At any rate, the Appellant has not asserted any prejudice in regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Appellant as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs), service personnel records and VA treatment records are associated with the file, as are treatment records from those medical providers identified by the Appellant as having potentially relevant records.  

The Appellant has presented hearing testimony before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issue to the Appellant and asked specific questions directed at identifying whether the requirements for establishing entitlement to service connection for the cause of the Veteran's death have been met.  Additionally, the Appellant volunteered the Veteran's medical history in the context of her claim.  The Appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.   The hearings focused on the elements necessary to substantiate the claim, and the Appellant provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Appellant is not prejudiced by a decision at this time.

The Appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Laws and Regulations

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated by active service; one that may be presumed to have been incurred or aggravated during such service; or, one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

To establish service connection for the cause of a veteran's death, evidence must show a disability incurred in or aggravated by active service either caused or substantially or materially contributed to the veteran's death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  38 C.F.R. § 3.307(a)(6)(iii).

Regulations further provide, in pertinent part, that if a Veteran was exposed to 
an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Effective from August 31, 2010, 38 C.F.R. § 3.309(e) was amended to add Parkinson's disease to those diseases presumably caused by exposure to an herbicide agent during active service.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (Dec. 27, 2010). 

In December 2013 the National Academy of Science (NAS) issued Veterans and Agent Orange: Update 2012 (Update 2012).  NAS found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and neurodegenerative diseases (excluding Parkinson's disease), for chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy) or for immune disorders.  In notices following prior NAS reports, cited in section II above, VA has explained the basis for the Secretary's determination that a positive association does not exist between herbicide exposure and the health conditions identified in Update 2012 in the "inadequate or insufficient evidence" category.  See 79 Fed. Reg. 20308 (Apr. 11, 2014).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran served in Vietnam from August 1965 to May 1966.  Thus, he 
is presumed to have been exposed to Agent Orange in service.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran died on June [redacted], 2009.  The death certificate lists the cause of death as aspiration pneumonia, due to or as a consequence of Shy-Drager syndrome.  "Shy-Drager syndrome" is a now-obsolete term for Multiple System Atrophy (MSA), in which autonomic nervous system failure predominates.  Stedman's Medical Dictionary, 27th ed., pg. 1767.

The Veteran had no service-connected disabilities.  VA outpatient treatment records confirm that he was diagnosed with MSA by the University of Iowa Department of Neurology in March 2004 and that he thereafter received treatment for that disorder by VA medical providers.  There is no indication that the Veteran applied for service connection for Shy-Drager syndrome/MSA during his lifetime.

In her correspondence to VA and her testimony before the Board, the Appellant has asserted that MSA has symptoms that are common to Parkinson's disease and to amyotrophic lateral sclerosis (ALS) which are subject to presumptive service connection.  See Notice of Disagreement dated in April 2011.  She also stated that MSA and Parkinson's disease are often misdiagnosed due to their similarities.  See Substantive Appeal dated in August 2011.  She insisted that MSA/Shy-Drager syndrome and Parkinsonism should be presumptively associated with Agent Orange exposure since they are so similar.  See Hearing Transcript pg. 4.

In support of her theory of causation, the Appellant submitted an April 2010 letter from Dr. Fattal asserting that MSA is within the Parkinson family and is a form of Parkinsonism.  In July 2011 Dr. Fattal submitted a letter stating she had talked to VA and understood that Parkinson's disease, but not other forms of Parkinsonism, had been linked to Agent Orange exposure, but a clinical diagnosis of MSA does not preclude a pathology consistent with Parkinson's disease.  Along with the 
July 2011 letter Dr. Fattal provided abstracts from a number of medical articles essentially stating it is difficult to differentiate between Parkinson's disease and MSA.

On review of the evidence above the Board observes at the outset that according to the NAS Veterans and Agent Orange: Update 2008 (Update 2008), Parkinson's disease must be distinguished from a variety of Parkinsonian syndromes, specifically including MSA, which have Parkinsonian features combined with 
other abnormalities, and that pathologic findings in other causes of Parkinsonism show different features of brain activity [than with Parkinson's disease].  See Update 2008, pp. 115-16.  During the comment period prior to addition of Parkinson's disease to the presumptive list, VA was specifically urged by individuals and advocacy groups within the Parkinson's community to revise the definition of Parkinson's disease to include Parkinsonism within the presumptive category, but VA was not able to do so.  See 75 Fed. Reg. 52303.  VA noted that expanding the definition beyond Parkinson's Disease was not warranted based on concerns from the Institute of Medicine (IOM) of the NAS regarding the biologic mechanism by which the chemicals of interest may cause Parkinson's Disease and that the IOM specifically stated that "Parkinson's Disease must be distinguished from a variety of [P]arkinsonian syndromes."  See 75 Fed. Reg. 52303-04.

Thus, while the Board understands the Appellant's argument that MSA should be incorporated into the presumptive category, the regulatory history above clearly demonstrates that MSA has specifically been excluded.  

The Board has carefully reviewed the letters provided by Dr. Fattal to determine if, on an individual basis, the Veteran can be considered to have had Parkinson's disease.  However, there is no indication that the Veteran was actually diagnosed with Parkinson's disease either by the University of Iowa Department of Neurology (the provider that first diagnosed Shy-Drager syndrome and also the institution with which Dr. Fattal is affiliated) or by VA.  Thus, while Dr. Fattal asserts that clinical diagnosis of MSA "does not preclude a pathology consistent with Parkinson's disease" she has not asserted an opinion that the Veteran actually had Parkinson's disease.  Similarly, the medical articles cited by Dr. Fattal show that Parkinson's disease has symptoms in common with Shy-Drager/MSA and that diagnosis can be difficult, but Dr. Fattal has not stated that the Veteran was actually misdiagnosed.  The Board concludes that the evidence submitted by Dr. Fattal does not establish the Veteran had Parkinson's disease within the clear meaning of the presumption.  Moreover, there is no competent evidence indicating the Veteran has amyotrophic lateral sclerosis (ALS).  See 38 C.F.R. § 3.309(a).  

Additionally, the Appellant has not argued, and the evidence of record does not suggest, that the Veteran's MSA arose during service or within one year following discharge from service or is otherwise related to service.  In this regard, there is no medical opinion of record linking the Veteran's MSA with his military service on a direct basis.  The Appellant's sole argument has been that the Veteran's disease comes within the existing presumption.  Unfortunately, the Veteran was not diagnosed with Parkinson's disease or ALS, and the diagnosed MSA is not among those disabilities for which the presumptive provisions of 38 C.F.R. § 3.309(e) apply.  Accordingly, the criteria for service connection for cause of the Veteran's death are not met and the claim must be denied.  
   
Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


